Citation Nr: 1033691	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
right shoulder disability (major), evaluated as 10 percent 
disabling prior to December 8, 2007, and as 20 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had served on active duty from July 1986 to April 
1990, and from October 2000 to January 2001.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a rating decision of March 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
In October 2007, and January 2009, the Board remanded the claim 
for additional development.  

In August 2007, the Veteran presented testimony before the Board 
at the Chicago RO; a transcript of that hearing was produced and 
has been included in the claims folder for review.  

In a recent letter, dated in June 2010, the Veteran 
appears to raise the issue of service connection for a 
wide variety of disabilities, including a left upper 
extremity disability, and posttraumatic stress disorder, 
as well as entitlement to a total rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU).  These issues have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A statement from the Social Security Administration (SSA), dated 
in March 2010, shows that the SSA has awarded the Veteran 
disability benefits.  The SSA's records are not currently 
associated with the C-file.  On remand, the administrative 
decision by SSA, along with the medical evidence relied upon, 
must be obtained and associated with the claims folder.  
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  

A review of the Veteran's letters shows that he has stated that 
he participated in a VA Vocational Rehabilitation program.  See 
Veteran's letters, dated in March 2009 and April 2010.  However, 
the claims file does not currently contain any VA vocational 
rehabilitation records.  As there appear to be records of VA 
vocational rehabilitation that are not currently associated with 
the claims files, a remand is required for an attempt to obtain 
these records.  See Moore v. Gober, 10 Vet. App. 436, 440 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
(SSA) should be contacted and requested to 
provide its decision awarding benefits to 
the Veteran, as well as all supporting 
medical documentation that was utilized in 
rendering the SSA's decision.

2.  The Veteran's vocational rehabilitation 
records should be obtained.

3.  The issue on appeal should then be 
readjudicated.  If the determinations 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The appellant and his 
representative should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



